DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE filed on 08/26/22 is acknowledged. 

Status of Claims
Claims 1, 2, 5, 8 and 9 are pending. 
In the submission filed on 07/29/22, claims 1, 2, 5, 8 and 9 were amended, and no claims were cancelled or added. (Claims 3, 4, 6, 7 and 10 were cancelled in a previous paper.)
Claims 1, 2, 5, 8 and 9 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/22 has been entered, except as indicated below.

Response to Arguments

Regarding the objections to the drawings
The replacement drawings do not comply with 37 C.F.R. 1.121(d) because they are not replacement drawings but rather a marked-up copy thereof including annotations indicating the changes made, which marked-up copy is not labeled as "Annotated Sheet." Because the purported replacement drawings are non-compliant, they have not been entered, and the drawing objections are retained.  
Regarding the amendments to the specification 
The amendments to the specification do not comply with 37 C.F.R. 1.121(b)(1)(ii) ("The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters."). For example, regarding at least 0005, 0024 and 0026, Applicant purports to delete "TEE" whereas the original language in question was "(TEE)."  Accordingly, matter was deleted without indication of the deletion, and the markings fail to show all the changes relative to the previous version. (In view of the extensive amendments to the specification, not all of them have been checked for compliance.) Because the amendments to the specification are non-compliant, they have not been entered.
Regarding the rejections under 35 U.S.C. 112
The previous rejections are withdrawn in view of the claim amendments. 
Regarding the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art being cited in the current rejection. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
Fig. 4B is not described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or, where applicable, amendment to the specification, are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy, or amendments to the specification, will result in the abandonment of the application.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Written Description/Not in Specification
Claims 1 and 8 recite "the relative distance is adjusted based on the secure financial transaction." As best understood, the most closely related portions of Applicant's disclosure are in the specification as filed at p. 3, line 19 - p. 4, line 1, which reads: 
The relative distance is configurable and is used for the purpose of fraud detection by ensuring the payment is initiated from a trusted/genuine payment card. The distance may be adjusted to accommodate changes to the guidelines pertaining to payment schemes at present and in future.

As per above, the disclosure does not support the (underlined) claim language. 
Claims 2, 5 and 9 are rejected by virtue of their dependency from a rejected claim. 

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Lack of Antecedent Basis
Claims 1 and 8 recite "request[] … the OS …;" The underlined language lacks antecedent basis. Although an "operating system (OS) application environment" has been previously recited, an "operating system" or "OS" has not. 
Claims 2, 5 and 9 are rejected by virtue of their dependency from a rejected claim.

Unclear Scope 
Claims 1 and 8 recite "[wherein] the initial tag distance and the updated tag distance are continuously monitored by an application within the TE upon discovery of the tag" and " the initial tag distance and the updated tag distance relative to the COTS/IoT device are continuously monitored upon discovery of the tag." The recitations indicate that the initial tag distance and the updated tag distance (i.e., two particular data points, each obtained by a respective specific measurement) are continuously monitored. This would appear to be illogical (what would be the point of continually monitoring a particular distance obtained at a single point in time, when the distance is continually changing and being re-calculated?). It also appears to contradict the disclosure, which states that "the distance of the tag is continuously monitored upon its discovery" (specification as filed, p. 11). In addition, as best understood based on the disclosure, discovery occurs at an initial point in time, while the updated tag distance is obtained at a later point in time, such that it is not possible for the updated tag distance to be continuously monitored upon discovery of the tag, because at the time of discovery of the tag the updated tag distance has not yet been obtained, or in other words, does not exist. Thus, again, the recitations appear to be illogical (impossible) and appear to contradict the disclosure. The apparent illogical content of the recitations and the apparent contradictions between the recitations and the disclosure render the claims unclear.
Claims 1 and 8 recite "a combination of light proximity, sound proximity and relative distance are used to determine the updated tag distance as part of the resonance response." In view of the disclosure, this recitation does not appear to make sense. The disclosure states: 
… the resonance response to calculate the distance is implemented using one or more of light proximity, sound proximity or accelerator in order to determine the relative distance, for the payment processing to begin. The relative distance is configurable and is used for the purpose of fraud detection by ensuring the payment is initiated from a trusted/genuine payment card. The distance may be adjusted to accommodate changes to the guidelines pertaining to payment schemes at present and in future. (Specification as filed, pp. 3-4)

As best understood, the "relative distance" (first instance, quoted above) refers to the distance between COTS/IoT device and tag that is being determined, and the "relative distance" (second instance, quoted above) refers to the threshold distance. On either of these apparent definitions of "relative distance" as used in the specification, the recitation does not make sense. As for the former case (first instance), it does not make sense to say that the distance itself is used to calculate the distance. As for the latter case (second instance), it does not make sense to say that the threshold distance is used to calculate the distance. The apparent illogical content of the recitation and the apparent contradiction between the recitation and the disclosure render the claims unclear. 
Claims 1 and 8 recite "the relative distance is adjusted based on the secure financial transaction." The meanings of the claim term "relative distance," as best understood based on the disclosure, are indicated in the preceding paragraph. While the recitation makes sense according to the second meaning (second instance, above), it does not make sense according to the first meaning (first instance, above). In view of the confusion in the specification (the same claim term is given two incompatible meanings), the claims are unclear. (Note: the only other usage of this term in the specification as filed is at p. 12 and appears to refer to the first meaning, namely, the distance being determined, and thus again would contradict the recitation.) As best understood, the "distance" recited here refers to and should be changed to the "predetermined distance." 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2, 5 and 9 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kattimani et al. (U.S. Patent Application Publication No. 2017/0270510 A1), hereafter Kattimani, in view of Ponsini et al. (U.S. Patent Application Publication No. 2016/0134660 A1), hereafter Ponsini, further in view of Locke et al. (U.S. Patent Application Publication No. 2019/0340481 A1) (priority date 05/02/2018), hereafter Locke, and further in view of Halevi et al. ("Secure Proximity Detection for NFC Devices Based on Ambient Sensor Data"), hereafter Halevi.

Regarding Claims 1 and 8
Kattimani teaches: 
 (claim 8:) a processor comprising an operating system (OS) operable to: (Fig. 2, 0027, 0031)
execute an application on the COTS/IoT device; (0031)
(claim 8:) execute the application on the COTS/IoT device; (0031)
determining an initial tag distance of a tag from the COTS/IoT device; (0047-0059 (esp. 0047-0050, 0058-0059) mobile device performs continuous tracking/distance calculations (e.g., 0048), therefore performs an initial distance calculation followed by a subsequent (0058) distance calculation; 0029 mobile device uses NFC, in particular, RFID (tags); 0034 distance can be determined by various sensors)
in response to the initial tag distance being within a first predetermined distance from the COTS/IoT device, initiating a … response; (0029 mobile device operates using NFC, in particular passive or active RFID using RFID tags, 0037 if mobile device is not close enough to POS device, transmission times out, 0040 "only begin if POS device is near [enough] to receive the transmission," in other words, POS device's RFID tag responds ("initiating a response") to mobile device only if the two devices are in sufficient proximity, mobile device's RFID reader (transceiver) receives response ("initiating a response") from POS device only if the two devices are in sufficient proximity)
performing the … response a second time and updating the initial tag distance to an updated tag distance; (0047-0059 (esp. 0047-0050, 0058-0059)) mobile device performs continuous tracking/distance calculations (e.g., 0048), therefore performs an initial distance calculation followed by a subsequent/second (0058) distance calculation, including a subsequent/second RFID tag response; 0029 mobile device uses NFC, in particular, RFID (tags); 0034 distance can be determined by various sensors)
in response to the updated tag distance being within a second predetermined distance, receiving the tag information from the tag, where the second predetermined distance is less than the first predetermined distance; and (0047-0059 (esp. 0047-0050, 0058-0059)), mobile device performs continuous tracking/ distance calculations (e.g., 0048); "By … measuring the distance of mobile device 200 from the POS device 106, the payment transmission can be started only when user has moved the mobile device 200 closer to POS device 106" (0058), note in an RFID interaction such as this interaction between mobile device and POS device, information travels in both directions, i.e., both mobile device and POS device transmit and receive information once Kattimani's "payment transmission" is triggered by the second measured distance satisfying a threshold ("second predetermined distance") that is less than a threshold satisfied by a first measured distance ("first predetermined distance"))
processing a secure financial transaction using the COTS/IoT device based on the received tag information … (0042-0043, 0045, 0050, 0061 the prior art described as teaching the above-listed recitations (operations/transmission of information) are in the service of processing a secure payment transaction)
wherein the initial tag distance and the updated tag distance are continuously monitored by an application within … upon discovery of the tag, (0048, for context see citations given above)
and in response to the updated tag distance being less than the initial tag distance, initiating the secure financial transaction using the COTS/IoT device, wherein (0058, for context see citations given above)
the initial tag distance and the updated tag distance relative to the COTS/IoT device are continuously monitored upon discovery of the tag, (0048, for context see citations given above)
whereby when the initial tag distance is greater than the updated tag distance and the tag is within the second predetermined distance from the COTS/IoT device, the COTS/IoT device obtains the tag information, (0058, for context see citations given above)
a combination of light proximity, … and relative distance are used to determine the updated tag distance as part of the resonance response, and; (0034, 0059, 0049-0057)
the relative distance is adjusted based on the secure financial transaction. (0044, 0037, 0041, 0040 different threshold distances may be used depending on the transaction, e.g., the transmission type (NFC, MST), POS device type, etc.)
Kattimani does not explicitly disclose but Ponsini teaches: 
requesting, by the COTS/IoT device, a Secure Provisioning Manager (SPM) to verify a device identity and deploy a Trusted Application (TA) in a Trusted Environment (TE) of the COTS/IoT device, wherein the TE comprises a secure kernel (Fig. 2, 212, 0030) configured to share a processor with an operating system (OS) application environment such that the TE is isolated from the OS of the COTS/IoT device, and such that sensitive elements of critical applications are executed in the TE in isolation from the OS application environment, and wherein the TE and the OS of the COTS/IoT device are configured to run in parallel on the processor; (Abstract, 0001-0003, 0012-0022, 0030, Figs. 1-4)
… by accessing the TE. (0015, 0021, 0025; see also citations given above)
… the TE …; (0015, 0021, 0025; see also citations given above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kattimani's systems and methods for distance-triggered mobile payments using NFC/RFID, by incorporating therein Ponsini's teachings regarding TEEs and TAs, etc., because this would increase security in mobile payments. See Kattimani, 0037, 0039, 0040, see MPEP 2143.I.G. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Kattimani does not explicitly disclose but Locke teaches: 
… resonance …; (0056 resonance response proximity detection in payment transaction context; 0049, 0002 in RFID context)
… resonance …; (0056, 0049, 0002)
… resonance …; (0056, 0049, 0002)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kattimani's systems and methods for distance-triggered mobile payments using NFC/RFID, by incorporating therein Locke's teachings regarding using resonance response for proximity detection in the context of RFID, because this would increase the range of RFID implementations, hence increasing flexibility, robustness, and applicability of Kattimani's systems and methods. See Locke, 0007, 0026, see Kattimani, 0037-0040, see MPEP 2143.I.G. Thus, too, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., B., C., D.
Kattimani does not explicitly disclose but Halevi teaches: 
… sound proximity …; (Abstract, 3, 5, 7-17)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kattimani's systems and methods for distance-triggered mobile payments using NFC/RFID, by incorporating therein these teachings of Halevi, because audio is a known way of measuring distance in the context/applications such as Kattimani's and in particular is known to work in combination with light and distance and has been demonstrated to work more accurately than light, and thus this combination would render Kattimani's systems more robust and accurate. See Halevi, Abstract, 3, 5, 7-17 (esp. 14-17), see Kattimani, 0037-0040, see MPEP 2143.I.G. Thus, too, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; and (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., B., C., D.


Regarding Claim 5
Kattimani in view of Ponsini, Locke, and Halevi teaches the limitations of base claim 1 as set forth above. Ponsini further teaches:
wherein the SPM is a remote system, (Abstract, 0001-0003, 0012-0014, 0016-0022, Figs. 1, 4)
in response to receiving an install request from the application, the SPM verifies the identity of the COTS/IoT device, and (Abstract, 0001-0003, 0012-0014, 0016-0022, Figs. 1, 3, 4)
in response to positively verifying the COTS/IoT device, issuing a token to the COTS/IoT device to install the TA in the TE of the COTS/IoT device. (Abstract, 0001-0003, 0012-0014, 0016-0022, Figs. 1, 3, 4)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kattimani et al. (U.S. Patent Application Publication No. 2017/0270510 A1), hereafter Kattimani, in view of Ponsini et al. (U.S. Patent Application Publication No. 2016/0134660 A1), hereafter Ponsini, further in view of Locke et al. (U.S. Patent Application Publication No. 2019/0340481 A1), hereafter Locke, further in view of Halevi et al. ("Secure Proximity Detection for NFC Devices Based on Ambient Sensor Data"), hereafter Halevi, and further in view of Lind et al. ("Teechan: Payment Channels Using Trusted Execution Environments"), hereafter Lind.

Regarding Claims 2 and 9
Kattimani in view of Ponsini, Locke, and Halevi teaches the limitations of base claims 1 and 8 as set forth above. 
Kattimani in view of Ponsini, Locke, and Halevi does not explicitly disclose but Lind teaches: 
wherein the COTS/IoT device includes a distributed ledger, and wherein the distributed ledger comprises information corresponding to at least one of COTS/IoT device ownership, manufacture, and usage (updates/payments/transactions) information. (5)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Kattimani's systems and methods for distance-triggered mobile payments using NFC/RFID, by incorporating therein Lind's teachings regarding using blockchains with TEEs, because it would provide the advantages of a trustless, decentralized financial network with the increased security provided by TEEs. See Lind, 1-4. The combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to Applicant's disclosure. Among the cited references, Drimer, Francillon, Francis, Hancke, and Zhang (CN 106682897-A) teach RFID distance bounding protocols, including Applicant's claimed subject matter; Hammerle and Jones (US 2013/0314690) teach RFID resonant response, including Applicant's claimed subject matter; and Global Forum (2018), Global Forum (2015), NFC Forum, Ekburg (Trustonic), Asokan, Kim (US 2016/0253670), and Bowman (US 2019/0058696) teach TEEs, including Applicant's claimed subject matter (note that all of the foregoing references are non-patent literature unless indicated otherwise).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692